DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of group I in the reply filed on 10/17/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 16-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 10/17/2022.
Claims 1-15 are being examined on the merits.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 4-12 and 14-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jackson et. al. (US201301843541).
Jackson’s general disclosure is to topically absorbable compositions with bioactive or bioavailable cannabis-derived cannabinoids (see abstract).
Regarding claims 1, 2 and 10, Jackson discloses “a composition configured for topical application, comprising cannabidiol (CBD), hyaluronic acid, water, at least one fatty acid or fatty acid derivative, wherein the composition is a clear solution or is an emulsion when stored at 23 degrees C., and wherein the composition does not form a biphasic solution when stored at 23 degrees C.” (see claim 14) and further discloses wherein the fatty acid is flax seed oil (see claim 15). The applicant states that Flax is a blue-flowered herbaceous plant that is cultivated for its seed (linseed) and thus it would be understood from the applicants on definition that flax seed oil would be representative of “Flax” in this context. Furthermore, hemp is a generic term for cannabis and Jackson discloses uses of cannabis for the relied upon invention so it would be understood by person skilled in the art that “a source” as claimed by the instant application would be either hemp or flax of the invention disclosed by Jackson. Jackson also discloses extracting a pharmaceutically effective dose and combining the same with a carrier, namely silicon-based or derived oils (see 0054).
Regarding claim 4 and 11, Jackson discloses water as a component of the invention (see claim 14) and thus, it would be understood that the source (in this context either hemp or flax), both of which previously disclosed would be mixed with a water component, because they are specifically described as an emulsion.
Regarding claim 5 and 12, Jackson discloses wherein silicone liquid is used as a carrier for the flax seed oil and cannabinoid extract (see claims 1, 10, 17 and 19).
Regarding claims 6-9 and 14-15, the limitations are intended uses of the composition and do not structurally change the composition itself in anyway. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. In this case the prior art would meet the structural limitations and thus would be capable of being stored in a packet having two separate chambers, wherein the chambers are separated by a separable perforated portion, and wherein a prophylaxis is stored in a second chamber, or wherein the prophylaxis is a condom.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 3 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Jackson et. al. (US201301843541).
Jackson teaches the composition compatible with contact to a skin surface comprising a mixture of cannabis essential oil and a source, the cannabis essential oil comprising a pharmaceutically effective amount of CBD, however does not specifically teach the amount of cannabis essential oil within the composition (see above rejection).
Jackson teaches relevant methods used in controlling for different ratios of the components in the cannabis essential oils which comprise of solid phase extraction, liquid chromatography, and mass spectroscopy (see 0063).
Therefore, it would have been obvious to a person having ordinary skill in the art at the effective filing date to optimize the amount of cannabis essential oils or any component within the essential oils because these optimizations are routine and conventional in the art and anyone having skill could control the amount depending on the desired outcome. Furthermore, as discussed in MPEP section 2144.05(II)(A), “Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. ‘[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.’ In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).”  The references teach the use of each of the ingredients in a pharmaceutical composition.  Varying the concentration of ingredients within a pharmaceutical composition is not considered to be inventive unless the concentration is demonstrated as critical.  In this particular case, there is no evidence that the claimed concentration of the ingredients produces an unexpected result.  Thus, absent some demonstration of unexpected results from the claimed parameter, this optimization of ingredient concentration would have been obvious before the effective filing date of applicant’s claimed invention.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB ANDREW BOECKELMAN whose telephone number is (571)272-0043. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terry McKelvey can be reached on 571-272-0775. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





JACOB A BOECKELMANExaminer, Art Unit 1655  

/TERRY A MCKELVEY/Supervisory Patent Examiner, Art Unit 1655